Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


This communication is in response to application filed on July 24, 2020 in which claims 1-20 are presented for examination.



Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/24/2020, 7/28/2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections

Claims 3, 10, 17 and 20 is objected to because of the following informalities:  
Claims 3, 10, and 17 recites “…the device as the as the scheme function…”, should recite “…the device as the 
Claim 20 recites “…one or more processors to to direct…”, should recite “…one or more processors to .
Appropriate correction is required.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,742,712  B2.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,742,712 B2 contain every element of claim 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  





Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal et al. (US Patent Application Pub. No. 2014/0157358) hereinafter “Agarwal”.


As to claim 1, Agarwal discloses a method comprising causing, by a device, a web application to use a scheme function provided by the device for a scheme type instead of using the scheme function of the web application for the scheme type (Agarwal [6-8], discloses wherein the system allows the provider to use various schemes for encoding URLs and to select the encoding scheme for different clients based on the access scenario);   
identifying, by the device, a plurality of uniform resource locators (URLs) accessed by the device via the scheme function (Agarwal [8-10, 38-40], discloses wherein the intermediary for determining an encoding scheme of a uniform resource location (URL) from a plurality of encoding schemes for a clientless secure socket layer virtual private network (SSL VPN) via a proxy);  
intercepting, by the device via the scheme function, one or more requests to at least one of the plurality URLs via the web application, the one or more requests of the scheme type supported by the scheme function (Agarwal [88, 93], discloses wherein the vServer receives, intercepts or otherwise processes communications between a client and a server in accordance with the configuration and operations of the appliance and further discloses wherein the client agent intercepts communications of the client on the first network encrypts the communications, and transmits the communications via a first transport layer connection to the appliance); and 
establishing, by the device via the scheme function, for each of the one or more requests, a URL session between the device and one or more servers via a virtual private network (Agarwal, Fig. 1C [74, 93-96, 120-121], discloses wherein the server may be directed to a client via a SSL VPN session and via the intermediary to establish the SSL VPN session between the client and the server, wherein the client can establish a first SSL VPN session S1 via the SSL VPN site provided by the appliance).

 
As to claim 2, Agrawal discloses the method of claim 1, further comprising modifying, by the device, the scheme function of the web application to return a value to indicate that the web application does not support the scheme type (Agarwal [107-109], discloses wherein the clientless SSL VPN feature is also useful when the SSL VPN client is not supported for the device). 
 

As to claim 3, Agrawal discloses the method of claim 1, further comprising registering, by the device, the scheme function provided by the device as the as the scheme function to handle the scheme type for the web application (Agarwal [107-109], discloses wherein the appliance chooses for a user between client-based and clientless SSL VPN access to the resource based on policy and any policy rules, actions and/or conditions).
 

 
As to claim 4, Agrawal discloses the method of claim 1, further comprising forwarding, by the device via the scheme function, the one or more requests via the virtual private network to an application on the one or more servers corresponding to the at least one of the plurality of URLs (Agarwal [31-32, 149-151] discloses wherein the server receives requests from the client, forwards the requests to a second server and responds to the request by the client with a response to the request from the server).

 
As to claim 5, Agrawal discloses the method of claim 1, further comprising receiving, by the device, data for the URL session from an application on the one or more servers responsive to the one or more requests via the virtual private network (Agarwal [44, 93-95] discloses wherein the appliance, may receive a response comprising a URL from a server, the response from the server may be directed to a client via a SSL VPN session and via the intermediary).  

 
As to claim 6, Agrawal discloses the method of claim 5, further comprising displaying, by the device via the web application, the data of the application received via discloses the server can display output to the client using any thin-client or remote-display protocol, further discloses wherein  the client can, request execution of various applications hosted by the servers in the farm and receive output of the results of the application execution for display).
 

As to claim , Agrawal discloses the method of claim 1, further comprising directing, by the device via the virtual private network, a first request of the one or more requests to a first URL to a second URL hosted by a server of the one or more servers (Agarwal [44, 93-95] discloses wherein the intermediary receives a second response comprising a second URL from the server to a second client via a second SSL VPN session and wherein the intermediary may establish the second SSL VPN session between the second client and the server in responsive to the encoding policy, a second encoding scheme from a plurality of encoding schemes for encoding the URL).
 
 

As to claim 8, Agarwal discloses a device comprising one or more processors, coupled to memory ([58-59], processor and memory) and configured to: 
cause a web application to use a scheme function provided by the device for a scheme type instead of using the scheme function of the web application for the scheme type (Agarwal [6-8], discloses wherein the system allows the provider to use various schemes for encoding URLs and to select the encoding scheme for different clients based on the access scenario);  
identify a plurality of uniform resource locators (URLs) accessed by the device via the scheme function (Agarwal [8-10, 38-40], discloses wherein the intermediary for determining an encoding scheme of a uniform resource location (URL) from a plurality of encoding schemes for a clientless secure socket layer virtual private network (SSL VPN) via a proxy);  
intercept, via the scheme function, one or more requests to at least one of the plurality URLs via the web application, the one or more requests of the scheme type supported by the scheme function (Agarwal [88, 93], discloses wherein the vServer receives, intercepts or otherwise processes communications between a client and a server in accordance with the configuration and operations of the appliance and further discloses wherein the client agent intercepts communications of the client on the first network encrypts the communications, and transmits the communications via a first transport layer connection to the appliance); and 
establish, via the scheme function, for each of the one or more requests, a URL session between the device and one or more servers via a virtual private network (Agarwal, Fig. 1C [74, 93-96, 120-121], discloses wherein the server may be directed to a client via a SSL VPN session and via the intermediary to establish the SSL VPN session between the client and the server, wherein the client can establish a first SSL VPN session S1 via the SSL VPN site provided by the appliance). 
 

As to claim 9, Agrawal discloses the device of claim 8, wherein the one or more processors are further configured to modify the scheme function of the web application to return a value to indicate that the web application does not support the scheme type (Agarwal [107-109], discloses wherein the clientless SSL VPN feature is also useful when the SSL VPN client is not supported for the device).
 

As to claim 10, Agrawal discloses the device of claim 8, wherein the one or more processors are further configured to register the scheme function provided by the device as the as the scheme function to handle the scheme type for the web application (Agarwal [107-109], discloses wherein the appliance chooses for a user between client-based and clientless SSL VPN access to the resource based on 
policy and any policy rules, actions and/or conditions).
 

As to claim 11, Agrawal discloses the device of claim 8, wherein the one or more processors are further configured to forward the one or more requests via the virtual private network to an application on the one or more servers corresponding to the at least one of the plurality of URLs (Agarwal [31-32, 149-151] discloses wherein the server receives requests from the client, forwards the requests to a second server and responds to the request by the client with a response to the request from the server).



As to claim 12, Agrawal discloses the device of claim 8, wherein the one or more processors are further configured to receive data for the URL session from an application on the one or more servers responsive to the one or more requests via the virtual private network (Agarwal [44, 93-95] discloses wherein the appliance, may receive a response comprising a URL from a server, the response from the server may be directed to a client via a SSL VPN session and via the intermediary). 

 
As to claim 13, Agrawal discloses the device of claim 12, wherein the one or more processors are further configured to display, via the web application, the data of the application received via the virtual private network (Agarwal [30-32, 45-46] discloses the server can display output to the client using any thin-client or remote-display protocol, further discloses wherein  the client can, request execution of various applications hosted by the servers in the farm and receive output of the results of the application execution for display).


As to claim 14, Agrawal discloses the device of claim 8, wherein the one or more processors are further configured to direct, via the virtual private network, a first request of the one or more requests to a first URL to a second URL hosted by a server of the one or more servers (Agarwal [44, 93-95] discloses wherein the intermediary receives a second response comprising a second URL from the server to a second client via a second SSL VPN session and wherein the intermediary may establish the second SSL VPN session between the second client and the server in responsive to the encoding policy, a second encoding scheme from a plurality of encoding 
schemes for encoding the URL).
 

As to claim 15, Agarwal discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors ([58-59], processor and memory), cause the one or more processors to: cause a web application to use a scheme function provided by the device for a scheme type instead of using the scheme function of the web application for the scheme type (Agarwal [6-8], discloses wherein the system allows the provider to use various schemes for encoding URLs and to select the encoding scheme for different clients based on the access scenario);  
identify a plurality of uniform resource locators (URLs) accessed by the device via the scheme function (Agarwal [8-10, 38-40], discloses wherein the intermediary for determining an encoding scheme of a uniform resource location (URL) from a plurality of encoding schemes for a clientless secure socket layer virtual private network (SSL VPN) via a proxy);  
intercept, via the scheme function, one or more requests to at least one of the plurality URLs via the web application, the one or more requests of the scheme type supported by the scheme function (Agarwal [88, 93], discloses wherein the vServer receives, intercepts or otherwise processes communications between a client and a server in accordance with the configuration and operations of the appliance and further discloses wherein the client agent intercepts communications of the client on the first network encrypts the communications, and transmits the communications via a first transport layer connection to the appliance); and 
establish, via the scheme function, for each of the one or more requests, a URL session between the device and one or more servers via a virtual private 
network (Agarwal, Fig. 1C [74, 93-96, 120-121], discloses wherein the server may be directed to a client via a SSL VPN session and via the intermediary to establish the SSL VPN session between the client and the server, wherein the client can establish a first SSL VPN session S1 via the SSL VPN site provided by the appliance).

 
As to claim 16, Agrawal discloses the computer-readable medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to modify the scheme function of the web application to return a value to indicate that the web application does not support the scheme type (Agarwal [107-109], discloses wherein the clientless SSL VPN feature is also useful when the SSL VPN client is not supported for the device).

 
As to claim 17, Agrawal discloses the computer-readable medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to register the scheme function provided by the device as the as the scheme function to handle the scheme type for the web application (Agarwal [107-discloses wherein the appliance chooses for a user between client-based and clientless SSL VPN access to the resource based on policy and any policy rules, actions and/or conditions).

 

As to claim 18, Agrawal discloses the computer-readable medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to forward the one or more requests via the virtual private network to an application on the one or more servers corresponding to the at least one 
of the plurality of URLs (Agarwal [31-32, 149-151] discloses wherein the server receives requests from the client, forwards the requests to a second server and responds to the request by the client with a response to the request from the server).

 
As to claim 19, Agrawal discloses the computer-readable medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to receive data for the URL session from an application on the one or more servers responsive to the one or more requests via the virtual private 
Network (Agarwal [30-32, 45-46] discloses the server can display output to the client using any thin-client or remote-display protocol, further discloses wherein  the client can, request execution of various applications hosted by the servers in the farm and receive output of the results of the application execution for display).

 
As to claim 20, Agrawal discloses the computer-readable medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to to direct, via the virtual private network, a first request of the one or more requests to a first URL to a second URL hosted by a server of the one or more servers (Agarwal [44, 93-95] discloses wherein the intermediary receives a second response comprising a second URL from the server to a second client via a second SSL VPN session and wherein the intermediary may establish the second SSL VPN session between the second client and the server in responsive to the encoding policy, a second encoding scheme from a plurality of encoding 
schemes for encoding the URL).
 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/RAZU A MIAH/Primary Examiner, Art Unit 2441